Exhibit 10.2
 
FIRST AMENDMENT TO AMENDED AND RESTATED
HOTEL MANAGEMENT AGREEMENT

--------------------------------------------------------------------------------


THIS FIRST AMENDMENT TO AMENDED AND RESTATED HOTEL MANAGEMENT AGREEMENT (this
“Amendment”) is made and entered into as of June 30, 2011(the “Effective Date”),
by and between the lessee entities which are signatories to this Amendment
(“Owner”), and INTERSTATE MANAGEMENT COMPANY, LLC, a Delaware limited liability
company (“Operator”).


RECITALS:


WHEREAS, Owner and Operator are parties to that certain Amended and Restated
Hotel Management Agreement dated as of February 14, 2011, as amended by that
certain Joinder and Amendment to Amended and Restated Hotel Management Agreement
(Homewood Suites by Hilton Jackson-Ridgeland) dated April 15, 2011 (the “Jackson
Joinder Agreement”) and by the certain Joinder and Amendment to Amended and
Restated Hotel Management Agreement (Staybridge Suites Denver – Cherry Creek)
dated April 27, 2011 (the “Denver Joinder Agreement”, collectively with the
Amended and Restated Hotel Management Agreement and the Jackson Joinder
Agreement, the “Hotel Management Agreement”) associated with a portfolio of
hotels, which prior to the date of the Hotel Management Agreement were managed
by The Summit Group Inc. (the “Hotels”); and


WHEREAS, Owner and Operator now desire to amend the Hotel Management Agreement,
with respect to those Hotels listed on Exhibit A attached hereto (the “Amended
Fee Hotels”) all upon the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:


1.           Capitalized Terms.  Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Hotel Management
Agreement.


2.           Amendment of Section 9.1.  Section 9.1 of the Hotel Management
Agreement is hereby amended and restated in its entirety to read as follows:


“9.1      A.  For all Hotels excluding the Amended Fee Hotels, Owner shall pay
to Operator, on a monthly basis, for services rendered under this Agreement a
management fee (the “Basic Fee”) equal to three percent (3.0%) of Total Revenues
during any Fiscal Year or portion thereof.


B.  For the Amended Fee Hotels, Owner shall pay to Operator, on a monthly basis,
for services rendered under this Agreement a management fee (the “Basic Fee”)
equal to the following: (a) for all periods prior to April 1, 2011, three
percent (3%) of Total Revenues; (b) for all periods from April 1, 2011 through
June 30, 2011, one and one-third of a percent (1.33%) of Total Revenues; and (c)
for all periods thereafter in the Term, three percent (3%) of Total Revenues,
during any Fiscal Year or portion thereof.”
 
 
1

--------------------------------------------------------------------------------

 


3.           Amendment of Section 9.3.  Section 9.3 of the Hotel Management
Agreement is hereby amended and restated in its entirety to read as follows:


“9.3             A.                 In addition to the Basic Fee and the
Accounting Fee, commencing with the Fiscal Year beginning January 1, 2011 Owner
shall pay to Operator an incentive management fee (the “Incentive Fee”) equal to
ten percent (10%) of the amount by which actual aggregate EBITDA (as defined in
Article X) for all the Hotels exceeds Sixty Five Million Dollars ($65,000,000),
subject to adjustment for increases and decreases in the number of Hotels as
described in this Section 9.3 (the “Incentive Fee Threshold”).  If a Hotel is
removed from this Agreement during a Fiscal Year, for purposes of the Incentive
Fee calculation (i) the Incentive Fee Threshold for such Fiscal Year and
thereafter shall be reduced by an amount equal to the actual trailing 12-month
EBITDA of such Hotel as of the effective date of termination of with respect to
such Hotel and (ii) the actual EBITDA of such Hotel for such Fiscal Year through
the date of termination shall be removed from the aggregate year-end EBITDA for
all the Hotels.  If a Hotel is added to this Agreement during a Fiscal Year
pursuant to Section 24.1, for purposes of the Incentive Fee calculation (i) the
Incentive Fee Threshold for such Fiscal Year and thereafter shall be increased
by an amount equal to the actual trailing 12-month EBITDA of such Hotel as of
the date such Hotel was added to this Agreement and (ii) the actual EBITDA of
such Hotel for such Fiscal Year (including any portion of such Fiscal Year
occurring prior to the date such Hotel was added to the Management Agreement)
shall be added to the aggregate year-end EBITDA for all the
Hotels.  Notwithstanding the foregoing, the total Incentive Fee payable to
Operator for all the Hotels for any Fiscal Year (or partial Fiscal Year) shall
not exceed one and one half percent (1.5%) of Total Revenues of all the Hotels
for such Fiscal Year (or partial Fiscal Year).  In any case in which the
effective date of termination falls prior to the end of a calendar month, the
trailing 12-month EBITDA shall be determined as of the end of the prior
month.  Examples of the foregoing calculations are attached hereto on Exhibit G.


B.  In addition to the Basic Fee, the Accounting Fee and the Incentive Fee,
commencing with the period beginning on July 1, 2011, for the Amended Fee Hotels
Owner shall pay to Operator on a quarterly basis an additional incentive fee
(the “Additional Incentive Fee”) equal to seventy-five percent (75%) of the
amount by which Gross Operating Profit from the Amended Fee Hotels for each
calendar quarter exceeds the GOP Threshold for such calendar quarter; provided,
however, in no case shall the total Additional Incentive Fee earned under this
Agreement be an amount greater than Five Hundred Sixty-Five Thousand Dollars
($565,000).  For the purposes herein, “GOP Threshold” shall be an amount equal
to the Gross Operating Profit from the Amended Fee Hotels for the same quarterly
period in the prior calendar year multiplied by one and one-quarter percent
(1.25%).”


4.           Additional Amendment.  In Sections 6.1, 6.2, 9.4, 9.5, 9.6, 19.3
and 20.1 of the Hotel Management Agreement, the words “Incentive Fee” are hereby
replaced with the words “Incentive Fee and Additional Incentive Fee, as
applicable”.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Amendment of Jackson Joinder Agreement.  Paragraph 5 of the Jackson
Joinder Agreement is hereby amended and restated in its entirety to read as
follows:


“(5)           This Agreement shall have a term (the “Operating Term”)
commencing on April 15, 2011 (the “Commencement Date”) and expiring on the tenth
(10th) anniversary of the Commencement Date (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Agreement or unless
extended as provided by the terms of this Agreement or as otherwise provided by
the written agreement of Owner and Operator.  This Agreement shall automatically
renew for additional terms of thirty (30) days each (each, a “Renewal Term”)
unless either party gives the other party written notice of termination at least
sixty (60) days prior to the end of the Initial Term or thirty (30) days prior
to the end of the then-current Renewal Term.  Owner and Operator, by mutual
written agreement, may renew this Agreement for a longer term and, in such case,
such longer term shall be a Renewal Term.  Any and all reference contained
herein to Term shall be deemed to include the Operating Term, the Initial Term
and the Renewal Term(s).”


6.           Amendment of Denver Joinder Agreement.  Paragraph 5 of the Denver
Joinder Agreement is hereby amended and restated in its entirety to read as
follows:


“(5)           This Agreement shall have a term (the “Operating Term”)
commencing on April 27, 2011 (the “Commencement Date”) and expiring on the tenth
(10th) anniversary of the Commencement Date (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Agreement or unless
extended as provided by the terms of this Agreement or as otherwise provided by
the written agreement of Owner and Operator.  This Agreement shall automatically
renew for additional terms of thirty (30) days each (each, a “Renewal Term”)
unless either party gives the other party written notice of termination at least
sixty (60) days prior to the end of the Initial Term or thirty (30) days prior
to the end of the then-current Renewal Term.  Owner and Operator, by mutual
written agreement, may renew this Agreement for a longer term and, in such case,
such longer term shall be a Renewal Term.  Any and all reference contained
herein to Term shall be deemed to include the Operating Term, the Initial Term
and the Renewal Term(s).”


7.           No Other Amendment.  All other provisions of the Hotel Management
Agreement not specifically referenced in this Amendment shall remain in full
force and effect.


8.           Entire Agreement.  The Hotel Management Agreement, as amended by
this Amendment, constitutes the entire agreement between the parties hereto with
respect to the subject matter thereof and together supersede all prior
agreements and understandings, whether oral or written, between the parties
hereto with respect to the subject matter thereof.


9.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Maryland, without regard to its
conflicts of law principles.
 
 
3

--------------------------------------------------------------------------------

 


10.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.  Signatures
on this Amendment transmitted by facsimile shall be deemed to be original
signatures for all purposes of this Amendment.


 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first above written.


OWNER:
 
 
SUMMIT HOTEL TRS 002, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 003, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 004, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 005, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 006, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 009, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
SUMMIT HOTEL TRS 011, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 012, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 

[signatures continue on the following pages]
 
 
6

--------------------------------------------------------------------------------

 
 
 
SUMMIT HOTEL TRS 015, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 016, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 017, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 018, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 019, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 020, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 021, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 022, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 023, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 025, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
SUMMIT HOTEL TRS 028, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 029, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 031, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 032, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 035, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 038, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 039, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 041, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 042, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 043, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 

 
 
8

--------------------------------------------------------------------------------

 
 
SUMMIT HOTEL TRS 044, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 045, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 046, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 047, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 049, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 050, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 052, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 053, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 054, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 055, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 

 
 
9

--------------------------------------------------------------------------------

 
 
 
SUMMIT HOTEL TRS 056, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 058, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 059, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 060, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:      Secretary
 
 
 
SUMMIT HOTEL TRS 061, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 063, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 064, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 067, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 068, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 069, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:      Secretary
 

 
 
10

--------------------------------------------------------------------------------

 
 
SUMMIT HOTEL TRS 070, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 071, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 072, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 073, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 074, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 075, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 076, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 077, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:      Secretary
 
 
SUMMIT HOTEL TRS 078, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 079, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 

 
 
11

--------------------------------------------------------------------------------

 
 
SUMMIT HOTEL TRS 081, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 082, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 
SUMMIT HOTEL TRS 083, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 084, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
SUMMIT HOTEL TRS 085, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 091, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 088, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
SUMMIT HOTEL TRS 093, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                      
Name:   Christopher Eng
Title:      Secretary
 

 
SUMMIT HOTEL TRS 094, LLC
a Delaware limited liability company
 
 
By:  /s/ Christopher Eng                                                       
Name:   Christopher Eng
Title:     Secretary
 
 
 

[signatures continue on the following pages]
 
 
12

--------------------------------------------------------------------------------

 
 
 
 

  OPERATOR:       INTERSTATE MANAGEMENT COMPANY, L.L.C.      
By:           Interstate Operating Company, L.P., member      
By:           Interstate Hotels & Resorts, Inc., general partner

 

 
By:
/s/ Erica Hageman
   
Name:
Erica Hageman
   
Title:
Vice President
     
Senior Corporate Counsel
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Aloft Jacksonville (Jacksonville, FL)
Aspen Hotel and Suites Ft Smith (Ft. Smith, AR)
Springhill Suites Bloomington (Bloomington, MN)
Country Inn and Suites Charleston (Charleston, WV)
Courtyard Flagstaff (Flagstaff, AZ)
Courtyard Germantown (Germantown, TN)
Courtyard Jackson (Jackson, MS)
Courtyard Memphis (Memphis, TN)
Courtyard Missoula (Missoula, MT)
Courtyard Scottsdale (Scottsdale, AZ)
Fairfield Inn Boise (Boise, ID)
Fairfield Inn Baton Rouge (Baton Rouge, LA)
Fairfield Inn Bellevue (Bellevue, WA)
Fairfield Inn Denver (Denver, CO)
Fairfield Inn Emporia (Emporia, KS)
Fairfield Inn Germantown (Germantown, TN)
Fairfield Inn Lakewood (Lakewood, CO)
Fairfield Inn Lewisville (Lewisville, TX)
Fairfield Inn Salina (Salina, KS)
Fairfield Inn Spokane (Spokane, WA)
Hampton Inn and Suites Bloomington (Bloomington, MN)
Hampton Inn and Suites El Paso (El Paso, TX)
Hampton Inn and Suites Ft. Worth (Ft. Worth, TX)
Hampton Inn Denver (Denver, CO)
Hampton Inn Ft Collins (Ft. Collins, CO)
Hampton Inn Ft Smith (Ft. Smith, AR)
Hampton Inn Ft Wayne (Ft. Wayne, IN)
Hampton Inn Medford (Medford, OR)
Hampton Inn Provo (Provo, UT)
Hampton Inn Twin Falls (Twin Falls, ID)
Hilton Garden Inn Ft Collins (Ft. Collins, CO)
Holiday Inn Express Boise (Boise, ID)
Holiday Inn Express Emporia (Emporia, KS)
Holiday Inn Express Las Colinas (Las Colinas, TX)
Holiday Inn Express Sandy (Sandy, UT)
Holiday Inn Express Twin Falls (Twin Falls, ID)
Holiday Inn Express Vernon Hills (Vernon Hills, IL)
Hyatt Place Atlanta (Atlanta, GA)
 
 
14

--------------------------------------------------------------------------------

 
 
Hyatt Place Ft. Myers (Ft. Myers, FL)
Hyatt Place Las Colinas (Las Colinas, TX)
Hyatt Place Portland (Portland, OR)
Residence Inn Ft Wayne (Ft. Wayne, IN)
Residence Inn Germantown (Germantown, TN)
Residence Inn Portland (Portland, OR)
Residence Inn Ridgeland (Ridgeland, MS)
SpringHill Suites Baton Rouge (Baton Rouge, LA)
SpringHill Suites Denver (Denver, CO)
Springhill Suites Flagstaff (Flagstaff, AZ)
SpringHill Suites Lithia Springs (Lithia Springs, GA)
SpringHill Suites Little Rock (Little Rock, AR)
SpringHill Suites Nashville (Nashville, TN)
SpringHill Suites Scottsdale (Scottsdale, AZ)
Staybridge Suites Ridgeland (Ridgeland, MS)
TownePlace Suites Baton Rouge (Baton Rouge, LA)
Hampton Inn Boise (Boise, ID)
 
 
 
15

 